The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                             April 9, 2014

                                          No. 04-12-00739-CR

                                  Jose Guadalupe MARTINEZ,
                                           Appellant

                                                  v.

                                      The STATE of Texas,
                                            Appellee

                    From the 38th Judicial District Court, Real County, Texas
                                Trial Court No. 2010-1132-DR
                       The Honorable Camile G. Dubose, Judge Presiding

                                            ORDER
Sitting: Catherine Stone, Chief Justice
         Karen Angelini, Justice
         Luz Elena D. Chapa, Justice

        The trial court has signed written findings of fact and conclusions of law, which have
been filed in a supplemental clerk’s record. We reinstate the appeal on the docket of this court.
We order appellant may file a supplemental brief addressing his third issue (whether the trial
court erred in denying his motion to suppress evidence of his oral and written statements) in light
of the trial court’s findings and conclusions. The supplemental brief must be filed by April 29,
2014 and may not exceed 5,000 words. The State may file a responsive brief, not to exceed
5,000 words, within twenty days after appellant’s supplemental brief is filed.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court